Locher, J., dissenting.
The majority’s only reason to conjure today’s result is the assumed “invulnerability” of Dr. David H. Procter’s report. This assumption is without foundation and I must therefore dissent.
I
Dr. Procter’s November 6, 1981 report describes claimant’s present condition as “severe back & neck pain; nerves.” In contrast, the majority’s actual rationale for upgrading the severity of claimant’s disability from permanent partial to permanent total disability is conversion reaction. “Conversion reaction” is defined the same as “conversion hysteria” which, in turn, is defined as: “[a] form of hysteria or psychoneurosis in which physical signs and symptoms are substituted for anxiety. A condition in which the cause of anxiety is converted into functional symptoms which may include blindness or deafness, paralysis, etc.” Schmidt, Attorneys’ Dictionary of Medicine and Word Finder (1985). It should be obvious that conversion reaction is a complex psychological disorder and is not synonymous with “nerves.” Dr. Procter made no psychological determination or analysis with respect to conversion reaction. The reference in the report to “nerves” is undefined. Had the majority sought to define the term they would have had to face the reality that “nerves,” in the context of Dr. Procter’s report, is “a colloquialism meaning general excitability, uneasiness or fearfulness * * Hinsie & Camp*82bell, Psychiatric Dictionary (4 Ed. 1970). Attempts to bootstrap “nerves,” a general physical observation, into a psychological analysis or to equate the term with “conversion reaction” are entirely without medical or legal foundation.
The majority further asserts that a previous conversion reaction claim, allowed by the commission as an additional psychological condition in 1979, is critically relevant to claimant’s condition in 1981. This too is without foundation. By definition, conversion reaction is a condition manifested in different ways and to varying degrees. Unless Dr. Procter could correlate claimant’s physical condition specifically with conversion reaction in 1981, it was not erroneous for either the commission or the court of appeals to disregard the November 27, 1979 commission finding of a permanent partial conversion reaction condition. Dr. Procter’s 1981 report made no mention of conversion reaction and could not therefore be viewed as a valid physical and psychological report — only a physical report.
Similarly, the majority’s syllabus and elaborate analysis, innocuous on their faces, are inappropriate based upon the majority’s non-existent factual assumption. Attempts to take a colloquial expression in a medical report and rewrite its definition in order to disallow valid opposing evidence — such as Dr. William J. McCloud’s physical examination of and report concerning claimant and subsequent deposition relating thereto which only found a permanent partial condition — so as to achieve a preordained result, transcend the institutional authority of this court.
The commission is vested with the responsibility to weigh conflicting evidence and determine appropriate levels of compensation. See State, ex rel. Paragon, v. Indus. Comm. (1983), 5 Ohio St. 3d 72, 74. The commission had the basic medical knowledge to recognize that the term “nerves” in Dr. Procter’s report had no deep psychological import, nor could the term turn a two-year-old permanent partial disability condition into a permanent total disability. The court of appeals properly recognized that Dr. Procter’s report was a physical, not a psychological, report and properly acceded to commission discretion by the denial of mandamus.
II
The extraordinary writ of mandamus may only be granted where, inter alia, there is a clear legal right to the relief sought and a clear legal duty on the part of, in this instance, the commission to award the aforesaid relief. State, ex rel. Hughes, v. Indus. Comm. (1982), 1 Ohio St. 3d 57, 58. For a majority of this court to grant mandamus in this case, under these circumstances, demonstrates a total disregard for the proper use of mandamus and completely emasculates State, ex rel. Teece, v. Indus. Comm. (1981), 68 Ohio St. 2d 165 [22 O.O.3d 400], Medical conclusions based on result-oriented wishful thinking should not and cannot be proper bases for granting mandamus or any other judicial redress. Accordingly I dissent.
Holmes and Wright, JJ., concur in the foregoing dissenting opinion.